DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-15), Species A(II), Species B(I), and Species C(I) in the reply filed on 24 November 2021 is acknowledged.
Applicant’s argument regarding the restriction between Groups I and II on Page 7 has been considered and is persuasive. The restriction requirement between Groups I and II has been withdrawn in view of the argument. Furthermore, upon the withdrawal of the restriction between Groups I and II, Species C(I) (Claim 17) is subject to examination. Moreover, applicant’s argument on Page 7 regarding the species restriction between Species A, B, and C is not persuasive and the species restriction is maintained. Applicant has not presented a reasonable argument. Each species contains mutually exclusive characteristics with respect to the photoresponsive material, the second conductor, and the state in which the endovascular probe is placed in, which requires running different search queries and the prior art applicable to one species will not likely be applicable to the other species. In addition, these species are not obvious variants of each other based on the current record.
Claims 6, 12-15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected Species A(I) (Claim 6), Species B(II) (Claim 12), Species C(II) (Claim 18), and Species C(III) (Claim 19), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 November 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 and 309 (Fig. 3), 400 (Fig. 4), 600, 605, 615, 613, 616 (Fig. 6), 700 (Fig. 7), 800 (Fig. 8), and 900 and 906 (Fig. 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: the claim limitation “the radiofrequency tracking coil,” which is interpreted to be the same as “the tracking coil” as in Claim 1. Consistent claim language is appreciated throughout the claims for clear understanding of each claim limitation. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim limitation “the switching device,” which is interpreted to be the same as “a mechanical switching device” as in Claim 8. Consistent claim language is appreciated throughout the claims for clear understanding of each claim limitation. Appropriate correction is required.
17 is objected to because of the following informalities: the claim limitation “the first state” does not have properly established antecedent basis. For purposes of examination, “the first state” is interpreted as “a first state.” Appropriate correction is required.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, and 7 recite the limitation "the switching material" in line 5 (Claim 3), line 2 (Claim 5), and lines 3 and 5 (Claim 7). There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the switching material” is intended to be the same or different as “the switchable coupling” or as “a photoresponsive material.” For purposes of applying prior art, the switchable coupling, a photoresponsive material, and the switching material are interpreted as three different elements.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (US 20130123598).
Regarding Claim 1, Jenkins teaches an endovascular probe, ([0092] “flexible intrabody medical device 80”), comprising:
a) a conductor, ([0106] “the device 80 can include at least one conductor 81, such as a coaxial cable”);
b) a tracking coil, ([0092] “the device 80 can include a plurality of spaced apart tracking members 82” and [0093] “the tracking members 82 include at least one miniature tracking coil 82c”) with a first end and a second end, (shown in Fig. 38, re-produced and annotated by examiner below); and
c) a switchable coupling, ([0236] “sleeve 438”), coupled to the conductor, ([0220] “A pair of RF tracking coils individually identified as 412, 414, and which are equivalent to coils 82c,” [0225] “The RF tracking coils 412, 414 are electrically connected to a respective channel of an MRI scanner for tracking the location of the catheter 80 in 3-D space, via respective cables (e.g. coaxial cables) 416, 418,” where it is interpreted that because the tracking coils 412, 414 are equivalent to tracking coils 82c, then coaxial cables 416, 418 are equivalent to conductor/coaxial cable 81), and the first end of the tracking coil (shown in Fig. 38, [annotated version] re-produced below and Fig. 37, re-produced below).

    PNG
    media_image1.png
    351
    592
    media_image1.png
    Greyscale

Fig. 38 of Jenkins

    PNG
    media_image2.png
    229
    294
    media_image2.png
    Greyscale

Fig. 37 of Jenkins
Regarding Claim 16, Jenkins teaches a method of operating an intravascular probe, ([0217] “the systems and methods of the present invention may be used for the evaluation, diagnosis and treatment of the vascular system.”), comprising:
a) inserting the endovascular probe of Claim 1 into a blood vessel ([0217] “The present invention may be used in blood vessels of all size”);
b) tracking the position of the tip of the endovascular probe, ([0008] “The distal end portion of the shaft includes an ablation tip and at least one RF tracking coil positioned adjacent the ablation tip”) and in the blood vessel ([0093] “The system 10 can be configured to electronically track the 3-D location 
c) collecting an image of the anatomy surrounding the endovascular probe ([0100] “Using the known information of the device 80 and because the tracking signals are spatially associated with the same X, Y, Z coordinate system as the MR image data, the circuit 60c can rapidly generate visualizations showing a physical representation of the location of a distal end portion of the device 80 with near RT MR images of the anatomy.”).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20130123598) in view of Dumoulin et al. (US 6246896).
Regarding Claim 2, Jenkins teaches all limitations of Claim 1, as discussed above. However, Jenkins does not explicitly teach wherein when the switchable coupling is in a first state, the conductor is in electrical communication with the first end of the tracking coil; and when the switchable coupling is in a second state, the conductor is not in electrical communication with the first end of the tracking coil.
In an analogous endovascular probe field of endeavor, Dumoulin teaches an endovascular probe, (Column 4 Line 66 “ablation device 190”), wherein:
a) when the switchable coupling, (Column 5 Line 11 “switch 155”), is in a first state, (Column 8 Lines 19-20 “the tracking coil 200 is connected to the ablation system”), the conductor, (Column 5 Line 
b) when the switchable coupling, (Column 5 Line 11 “switch 155”), is in a second state, the conductor is not in electrical communication with the first end of the tracking coil (interpreted as turning the device off through the control panel 102, in which the switch poles 212, 214 would not be connected to either RF-Power Source 157 or Pre-Amplifier 156, as it is understood by one of ordinary skill the device must have the ability to turn off in order to ensure safety of the patient and clinician).

    PNG
    media_image3.png
    461
    635
    media_image3.png
    Greyscale

Fig. 5 of Dumoulin
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jenkins and Dumoulin because the combination of a switchable coupling allows the probe to operate between at least two modes of operation, which may be beneficial in instances where a clinician must treat target tissues with a probe while also tracking the location of the probe, which requires different modes of operation, as taught by Dumoulin in Column 2 Lines 17-20.
Regarding Claim 11, Jenkins teaches all limitations of Claim 1, as discussed above. Furthermore, Dumoulin teaches a second conductor; wherein the second conductor, (Column 5 Line 11 “conductor 220”), is in electrical communication with the second end of the tracking coil (shown in Fig. 2, re-produced below).

    PNG
    media_image4.png
    466
    600
    media_image4.png
    Greyscale

Fig. 2 of Dumoulin
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jenkins and Dumoulin because combining the a pair of conductors to be in electrical communication with each end of the tracking coil allows the tracking coil to be incorporated in a circuit within the probe, further allowing for control between the modes of the device, tracking and treatment, as taught by Dumoulin in the Abstract.
Regarding Claim 17, Jenkins teaches all the limitations of Claim 16, as discussed above. Furthermore, Jenkins teaches wherein the tracking position of the tip of the endovascular probe comprises placing the endovascular probe in the first state and applying a tracking pulse sequence ([0174] “during navigation mode (rather than an ablation mode), the catheter 80 can be visualized using a different pulse sequence from that used in the high-resolution ablation mode”).
However, Jenkins does not explicitly teach placing the endovascular probe in the first state.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jenkins and Dumoulin because the combination of placing the endovascular probe in a first state allows the probe to be switched between other states, which is advantageous in treatments or procedures in which the probe may need to treat the surrounding tissue but also need to be tracked, which is not done at the same time, thus the treatment needs to be stopped or turned off so that it is not occurring while the imaging of the probe is occurring. This gives a clinician total control over when to stop and start imaging and also when to stop and start treatment surrounding the endovascular probe.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20130123598) in view of Sonmez et al. (US 20130274591) and Sharonov (US 20140094792).
Regarding Claim 3, Jenkins teaches all limitations of Claim 1, as discussed above. However, Jenkins does not explicitly teach wherein the switchable coupling comprises: a photoresponsive material mechanically coupled to the conductor and the tracking coil; and an optical fiber in optical communication with “the switching material.”
In an analogous interventional probe field of endeavor, Sonmez teaches an endovascular probe, ([0044] “guidewire 200”), wherein the switchable coupling, ([0044] “rod 210”), comprises a 

    PNG
    media_image5.png
    388
    684
    media_image5.png
    Greyscale

Fig. 2 of Sonmez
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jenkins and Sonmez because the combination of a photoresponsive material mechanically coupled to the conductor and the tracking coil is advantageous in the aspect that the photoresponsive material is light weight and has high flexibility, two characteristics that are highly beneficial in the design of endovascular probes. 

In an analogous ablation probe field of endeavor, Sharonov teaches an endovascular probe, ([0042] “Various embodiments of the present disclosure provide electrosurgical systems and instruments suitable for […] cutting vessels and vascular tissue” and [0059] “probe 300”), wherein the switchable coupling, ([0059] “probe member 320”), comprises an optical fiber, ([0064] “optical fiber 410”), in optical communication with “the switching material” ([0068] “heat-sensitive material 420” and Fig. 5, re-produced and annotated by examiner below).

    PNG
    media_image6.png
    477
    557
    media_image6.png
    Greyscale

Fig. 5 of Sharonov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sharonov because the combination of an optical fiber in optical communication with the switching material allows the device to utilize the spectral properties of light in 
Regarding Claim 4, the modified probe of Jenkins teaches all limitations of Claim 3, as discussed above. Furthermore, Sharonov teaches a light source in optical communication with the optical fiber ([0064] “Optical fiber 410 is optically coupled to a light source (e.g., light source 655)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sharonov as the combination of a light source in optical communication with the optical fiber within the design of the probe allows the probe to work efficiently and properly, directing the light to the optical fiber in order for the light to be directed to the other aspects it is required to arrive at within the probe, such as the photoresponsive material.
Regarding Claim 5, the modified probe of Jenkins teaches all limitations of Claim 3, as discussed above. Furthermore, Jenkins teaches wherein the switchable coupling further comprises a membrane enclosing the switching material ([0230] “sleeve or layer of material 480,” where it is interpreted that the layer of material 480 is on the outermost surface of the catheter 80, it would further enclose the switching material, which would be located within the catheter 80).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20130123598), Sonmez et al. (US 20130274591), and Sharonov (US 20140094792) as applied to Claim 3 above, and further in view of Edmunds et al. (US 20120123406).
Regarding Claim 7, the modified probe of Jenkins teaches all limitations of Claim 3, as discussed above. However, the modified probe of Jenkins does not explicitly teach wherein the photoresponsive material has a negative coefficient of thermal expansion and further wherein: when the switching material is at a first temperature, the switchable coupling is in the second state; and when the switching 
In an analogous intravascular device field of endeavor, Edmunds teaches and endovascular probe, ([0060] “electrode 100”), wherein the photoresponsive material has a negative coefficient of thermal expansion, ([0064] “Metallic materials used to form the coiled section 106 preferably have a negative thermal coefficient of expansion.”), and further wherein:
a) when the switching material is at a first temperature, (Fig. 5, re-produced below, “cooled”), the switchable coupling is in the second state (Fig. 5, re-produced below, “expanded”); and
b) when the switching material is at a second temperature that is higher than the first temperature, (Fig. 4, re-produced below, “non-cooled”), the switchable coupling is in the first state (Fig. 4, re-produced below, “contracted”).

    PNG
    media_image7.png
    471
    723
    media_image7.png
    Greyscale

Figs. 4 and 5 of Edmunds
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Edmunds because the combination allows the probe to switch .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20130123598) in view of Brannan (US 20110077638).
Regarding Claim 8, Jenkins teaches all limitations of Claim 1, as discussed above. However, Jenkins does not explicitly teach a mechanical switching device mechanically coupled to the radiofrequency tracking coil; and a wire mechanically coupled to the mechanical switching device.
In an analogous endovascular probe field of endeavor, Brannan teaches an endovascular probe, ([0029] “microwave ablation system 10”), comprising:
a) a mechanical switching device, ([0041] “Sensor 412 includes an electro-mechanical switch 420”), mechanically coupled to the radiofrequency tracking coil, ([0034] “antenna 203” and Fig. 3, re-produced below); and
b) a wire mechanically coupled to the mechanical switching device, (shown in Fig. 3, re-produced and annotated by examiner below.

    PNG
    media_image8.png
    537
    388
    media_image8.png
    Greyscale

Fig. 3 of Brannan
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jenkins and Brannan because the combination provides a self-sufficient way for the device to control activation of the radiofrequency tracking coil, or the antenna as in Brannan, depending on how the mechanical switching device is activated via a wire. This allows the operator to focus on guiding the device, rather than the combination of guiding and applying treatment to the surrounding tissue of the probe, thus resulting in an efficient procedure.
Regarding Claim 9, the modified endovascular probe of Jenkins teaches all limitations of Claim 8, as discussed above. However, Jenkins does not explicitly teach wherein the switching device comprises a hinge.
In an analogous endovascular probe field of endeavor, Brannan teaches an endovascular probe, ([0029] “microwave ablation system 10”), wherein the switching device, ([0041] “electro-mechanical switch 420”), comprises a hinge, ([0041] “pivot 414”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jenkins and Brannan because the combination provides a simplistic design to incorporate into the probe, rather than a design that is perhaps more complicated, like one with a 
Regarding Claim 10, the modified endovascular probe of Jenkins teaches all limitations of Claim 9, as discussed above. Furthermore, Brannan teaches wherein the hinge is bistable, ([0041] “open position,” [0042] “closed position,” and shown in Figs. 5A and 5B, re-produced below).

    PNG
    media_image9.png
    672
    362
    media_image9.png
    Greyscale

Figs. 5A and 5B of Brannan
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine further combine the teachings of Jenkins because the combination provides two distinct positions (“bi”) via the hinge, which provides advantage over a hinge that may have multiple stability points, as this results in a more complicated design and room for error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793     

/Oommen Jacob/Primary Examiner, Art Unit 3793